Citation Nr: 1116655	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder variously claimed as depression, anxiety, panic attacks, bipolar disorder, and personality disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for a disorder manifested by low back pain, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by numbness and tingling of the arms, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested by facial numbness, including as due to an undiagnosed illness.

6.  Entitlement to service connection for tremor, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder manifested by blurred vision, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a disorder manifested by dizziness, including as due to an undiagnosed illness.

9.  Entitlement to service connection for a disorder manifested by fatigue, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a disorder manifested by chest pain, including as due to an undiagnosed illness.

11.  Entitlement to service connection for a disorder manifested by shortness of breath, including as due to an undiagnosed illness.

12.  Entitlement to service connection for obstructive sleep apnea and sleep disturbance, including as due to an undiagnosed illness.

13.  Entitlement to service connection for a neck disorder, including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to May 1992, including service in Southwest Asia from January to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2010, the Veteran was scheduled to testify during a hearing at the RO before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In December 1992, the Veteran appointed the Tennessee Department of Veterans Affairs as his representative in his VA claim at the Nashville, Tennessee, RO.  However, in May 2003, his case was transferred to the VA RO in Atlanta, and he has not appointed a new in-state representative or an attorney to represent him in his current VA appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran seeks service connection for a psychiatric disorder.  Service treatment records reflect his complaints of work-related stress in August 1990 for which he was sent to a stress management workshop.  A March 1992 psychiatric consultation report indicates that the Veteran was evaluated for "FLT".  He was stable but irritated by the "stress of moving" and it was noted that he seemed to be ruminating about "stuff in Saudi Arabia".  The clinical impression was that he was cleared for "FLT" as scheduled.  The Veteran's Certificate of Release or Transfer from Active Duty (DD Form 214) indicates that in May 1992 he was separated from service due to a personality disorder.

Post service, private medical records, dated in February 2002, reflect complaints believed related to a panic disorder and, in May 2002, an anxiety disorder was noted.  In June 2003, the Veteran was treated for complaints of dizziness, nervousness, and blurred vision and, in November 2003, he was treated for chest pain and anxiety.  

During an October 2003 VA psychiatric examination, the Veteran reported a history of pre-service hospitalization for drug abuse; drug use in college and in service; that he saw a psychiatrist in service for depression and stress; and that he was treated by VA for psychiatric symtoms from 1997 to 1999.  Upon examination, the diagnosis was major depressive disorder, moderate to severe, without psychotic features.  

Service treatment records reveal that the Veteran was treated for intermittent episodes of nausea and vomiting with occasional diarrhea.  Post service, in November 2001, moderate GERD was diagnosed and, in October 2003, a VA examiner diagnosed a small hiatal hernia with minimal reflux.  The VA examiners did not comment on the etiology of the diagnosed major depressive disorder, hiatal hernia and reflux, and whether the Veteran's findings in service represented the onset of his currently diagnosed disorders.  

Second, the record reflects that, in October 2003, the Veteran told the VA psychiatric examiner that he was seen by "the Mental Health clinic in Decatur, from 1997 to 1999", apparently a reference to treatment at the VA medical center (VAMC) in Atlanta.  Then, in his March 2004 notice of disagreement, the Veteran expressed concern regarding "exclusion" (of VA consideration, apparently) of his treatment at the VAMCs in Atlanta, Georgia, starting in 1997, and Mountain Home in Johnson City, Tennessee, starting in 1993.  In an April 2004 letter, the RO requested that the Veteran provide "the approximate dates" of his treatment at these facilities so that his records could be obtained, but there is no indication that RO requested the records.  Here, the record suggests that additional VA medical evidence might be available that is not before the Board at this time.  Thus, an effort should be made to obtain additional VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC Mountain Home, in Johnson City, for the period from 1993 to the present, and from the VAMC in Atlanta, for the period from 1997 to the present, and from any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After the above action has been accomplished, schedule the Veteran to undergo VA psychiatric and gastrointestinal examinations to determine the etiology of any psychiatric and gastrointestinal disorder(s) found to be present.  The claims file should be made available to the examiners prior to examinations.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

For any acquired psychiatric disability identified, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service (including the findings noted in his service treatment records, e.g., on August 15 and 16, 1990 when he complained about stress; and in March 1992, when a personality disorder was apparently diagnosed).  The examiner should comment on the likelihood that the in-service complaints represented the onset of any currently diagnosed psychiatric disorder.

For any gastrointestinal disorder, including GERD, hiatal hernia, identified, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service (including the complaints of nausea and vomiting with occasional diarrhea noted his service treatment records, e.g., in January and December 1986, October 1987, January and March 1989, and April 1991).  The examiner should comment on the likelihood that the in-service complaints of nausea and vomiting with occasional diarrhea represented the onset of any currently diagnosed gastrointestinal disorder.  A complete rationale should be provided for any opinion offered.

3.  Thereafter, the RO/AMC should review and readjudicate the claims on appeal.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


